Opinion filed March 31, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-22-00061-CR
                                   __________

                    IN RE RONNY MARK ALDRIDGE


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Ronny Mark Aldridge, has filed a pro se petition for writ of
mandamus in this court. He requests mandamus relief against the “Texas Board of
Pardons & Paroles” and the “Texas Department of Criminal Justice Parole Review
Department.” We dismiss Relator’s petition for want of jurisdiction.
       An intermediate court of appeals has no general writ power over a person
other than certain judges “in the court of appeals district”—unless issuance of the
writ is necessary to enforce the jurisdiction of the court of appeals. TEX. GOV’T
CODE ANN. § 22.221(a), (b) (West Supp. 2021). Relator has not asserted that a writ
of mandamus directed to the respondents named in the petition is necessary to
enforce this court’s jurisdiction. Furthermore, we have no general writ power over
the Texas Board of Pardons and Paroles or the Parole Review Department of the
TDCJ. See id. § 22.221(b) (general mandamus jurisdiction over certain judges only);
In re Wilson, No. 01-20-00557-CR, 2020 WL 6140178, at *1 (Tex. App.—Houston
[1st Dist.] Oct. 20, 2020, orig. proceeding) (mem. op., not designated for
publication) (holding that court of appeals had no jurisdiction to issue a mandamus
against the Texas Board of Pardons and Paroles).          Because we do not have
jurisdiction to issue a writ of mandamus against either of the respondents named in
Relator’s petition, we must dismiss Relator’s petition.
      Accordingly, Relator’s petition for writ of mandamus is dismissed for want of
jurisdiction.


                                                    PER CURIAM


March 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2